Continuation of 12: The request for reconsideration has been considered but does NOT place the application in condition for allowance for the reasons below. 
	Applicants argue that Lahanas changes the principle operation and renders them unsatisfactory for their intended purpose.  Lahanas is directed to powder compositions that become liquid upon application to the face which are used for delivering moisture to the skin rather than withdrawing it. Lahanas further emphasizes that the compositions have the added advantage of containing a large quantity of water, which permits the delivery of valuable water soluble actives and provides a burst of cool moisture when rubbed on the skin. 
	In response, this argument is not found persuasive because the compositions of the primary reference to Tan et al. also contain large quantities of water such as greater than 50 % or greater than 99 % water (para 0100) and include large quantities of water. Regarding Applicants argument that there is the option of applying heat after it is applied to the skin to help form the flexible film, this is not found persuasive because it is optional and not required. Tan et al. disclose that the term "discontinuous" means that there are breaks, gaps or interruptions in the film or coat produced when or a composition containing the aqueous dispersion of the present invention is applied onto a substrate (para 0520).. The compositions of the present invention can be provided in a plethora of galenic forms, including but not limited to creams, liquid, gel, cream-gel, lotion, foam, serum, paste, semi-solid, solid stick, stick-gel, or a powder (para 0534). 


Lahanas disclose the  powders can be applied to hair as well, acting as the base for a hair-finishing products that can contain pearlescent pigments to highlight the hair, and active agents to condition the hair” Col. 5, lines 30-35) and thus would be applicable for use as a base for the compositions in Tan. Applicants have not defined “soft-focus powder” in claim 1 and the soft focus powders of the instant application may include silica powders which are taught by Lahanas. Lahanas also further teaches the cosmetics can contain “soft-focus powders” which are known in the cosmetics industry and teach these can be included anywhere from 1- 40 % which is a range that overlaps with the instant claims. Regarding the argument that these were not required and that Lahanas states the composition can also comprise them is not found persuasive because it does not teach away from the fact that they may be present. Nonpreferred and alternative embodiments constitute prior art. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). In the instant case, Lahanas teach porous silica particles(i.e., soft focus)  and the advantages are that the more silica particles present, the more water the composition can hold. Lahanas also disclose further inclusion of other “soft-focus powders” in overlapping amounts.  	
Regarding  optimization the combined teachings disclose the amount of ingredients that overlap and thus the ratio overlaps. Lahanas also provides “soft-focus” ingredients  can be added from 1-40 % and are known in the art  for their  light scattering properties which is the same purpose for the claims under examination. Silica particles are another  example as claim 1 does not define what these “soft focus” are and is described in terms of function however, the specification states soft focus may be silica. The Examiner disagrees that the instant claims teach away from a liquefied product as the claims require water and there is no recitation of the form of the composition just that it comprises film forming polymers and latex polymers. 
The Examiner maintains the position that the claims are not commensurate in scope with the unexpected results. . Applicants argue that Example 4 of the instant specification includes results of comparative testing Applicants argue that the comparative C-1 lacs the claimed polyurethane polymers and C-2 lacks a second polyurethane polymer (polyurethane-35). The composition is not commensurate in scope with the claim. The claim recites soft focus particles where the example specifically discloses polymethylsilsesquioxane at 9 % without any indication to the variance of this ingredient nor the variance of the amounts. Composition J includes polyurethane -34 and polyurethane-35 at 10 % each, where claim 1 recites any polyurethane and claim 23 recites these include din amounts 5-15 % by weight where the amount demonstrated is 10 %. The 2-ethylhexyl acrylate is present at 4.5 % without any variance in this amount and claim 1 does not requires this ingredient. While claim 23 has the ingredient, it is present from 1-15 % without any demonstration of the variance. The thickener in the example is acrylamide/sodiumacryloyldimethyltuarate copolymer in 0.4 % where the independent claims state any thickening agent and claim 23 is from 0.01-5 % without any demonstration on the variance in the amount or type of thickening agent and its effect on the composition.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) The instant case is much like In re Peterson where the unexpected results show one endpoint of soft focus powder but does not provide evidence for the entire claimed range as well as for  the polyurethane-34 and polyurethane-35.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615